STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of July 6, 2021.

Allowable Subject Matter
Claims  1-9 are allowed. 
Applicant’s argument regarding the 35 USC 112 (b) rejection of claims 8 and 9 have been considered and are persuasive in view of the amendment of the claims.
The following is an examiner’s statement of reasons for allowance: Applicant’s argument is persuasive, that the combination of  Rapp and Sugiya do not disclose or make obvious the claimed limitation, “a controller to control the excitation light source on a basis of an input light power level equal to a sum of power of light detected by the first optical receiver in the optical propagation path before being amplified by the optical amplifier and the third optical receiver having a traveling direction opposite to that of the input light in the optical propagation”.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645